Exhibit 10.2

PORT OF KODIAK

PREFERENTIAL USE AGREEMENT

(Pier III)

City of Kodiak and Horizon Lines of Alaska, LLC

City Contract 217720

This Preferential Use Agreement (“Agreement”) is made and entered into as of
March 1, 2015, between the City of Kodiak, an Alaska municipal corporation
(“City”), and Horizon Lines of Alaska, LLC (“Horizon Lines”), a limited
liability company organized under the laws of the state of Delaware.

WHEREAS, Horizon Lines and the City have entered into a Terminal Operation
Contract and a Warehouse Lease Agreement, both dated March 1, 2015, which
together with this Agreement provide for Operator’s use and occupancy of
facilities at Port of Kodiak Piers II and III.

WHEREAS, Horizon Lines has agreed herein to install a 100 foot gauge crane for
use on Pier III and to make a minimum number of container vessel calls at Pier
III annually, and leases all storage areas, marshalling yard and buildings at
the Pier III Terminal, and it is therefore appropriate that the City grant
Horizon Lines the preferential use of the Pier III Terminal as provided herein.

NOW, THEREFORE, in consideration of the premises, and the terms, covenants,
conditions, and agreements contained herein and further stated in the Terminal
Operation Contract and the Warehouse Lease Agreement, Horizon Lines and the City
hereby agree as follows:

 

I. DESCRIPTION OF PREMISES

The premises that are the subject of this Agreement consist of the terminal and
adjacent property at Pier III as further described below (“Premises”).

 

A. At the commencement of this Agreement, the Premises consists of 4.46 acres
for freight operations; a container terminal pier, 490 feet by 64 feet with an
overall length of 880 feet, bollard to bollard; and a 30-ton Paceco container
crane (“Old Crane”); as depicted in Exhibit A to this Agreement.

 

B. The City presently is preparing to construct a new Pier III dock structure,
consisting of a new 330-ft. long, 110-ft wide dock structure extending eastward
from the existing Pier III, plus associated backland terminal area, which should
be substantially complete on or about June 30, 2015, as depicted in Exhibit A to
this Agreement. Upon its substantial completion, the new Pier III will become
part of the Premises. As further described below, Horizon Lines will provide, at
its own expense, a 100-foot gauge container crane (“New Crane”) on the new Pier
III to replace the Old Crane on the existing Pier III. Horizon Lines will own
the New Crane, and the New Crane will not be part of the Premises.

 

II. USE OF PREMISES; PREFERENTIAL BERTHING

 

A. The City hereby grants Horizon Lines the right to use and occupy the Premises
in connection with its transportation business and related activities during the
term of this Agreement.

 

Page 1 of 15



--------------------------------------------------------------------------------

B. Horizon Lines vessels calling to load and discharge containerized cargo on a
scheduled basis shall be entitled to preferential berthing rights at Pier III in
accordance with the terms and conditions set forth in this Agreement.

 

  1. Preferential Berthing and Old Crane Use Rights.

 

  a. Horizon Lines shall have the preferential right to use the Pier III dock,
berth and Old Crane for purposes of mooring, docking, and loading or discharging
cargo on or from Horizon Lines’ vessels, including ships, barges, or other
watercraft which are owned, operated, or chartered by or for Horizon Lines or
any affiliated or related company, or which are used in connection with any of
Horizon Lines’ freight operations, or a vessel owned or operated by an entity
with which Horizon Lines has a connecting carrier, consortium, or
rationalization agreement, if, and to the extent that, said vessel is carrying
cargo on Horizon Lines’ behalf. Horizon Lines’ preferential right to use the Old
Crane terminates upon the earlier to occur of (i) one year after the date on
which the New Crane becomes operational, and (ii) the date when removal of the
Old Crane has been completed.

 

  b. The preferential right of use provided by this paragraph is defined to mean
that Horizon Lines shall be accorded the right, after furnishing a vessel
schedule, to berth a vessel and utilize the Old Crane in preference to any other
user immediately upon the vessel’s arrival in Kodiak harbor, provided that
(a) the vessel arrives during a period of twelve (12) hours before or after the
arrival time designated in a vessel schedule on file with the City Harbormaster
(which schedule may be changed from time-to-time upon ten (10) days’ written
notice), or (b) the vessel arrives at an arrival time designated at least eight
(8) hours in advance by radio or other message from Horizon Lines to the City
Harbormaster.

 

  c. The preferential right provided herein shall apply whether or not the Pier
III dock, berth and Old Crane are being used by any other vessel, and any such
other vessel, barge or craft occupying the berth at the time of arrival of
Horizon Lines’ vessel during a preferential berthing period shall be removed
immediately from the berth at no cost to Horizon Lines.

 

  d. Horizon Lines shall make a reasonable effort to vacate the berth within six
(6) hours after working cargo; provided however, should weather conditions
prevent the vessel from leaving safely, an extension may be granted by the City
Harbormaster.

 

  e. Horizon Lines agrees that during the term of this Agreement its Kodiak
representative, upon request, will furnish the City Harbormaster with
information as to the position, estimated time of arrival in Kodiak, and
estimated port time of any vessel due to arrive in Kodiak which will claim
preferential berthing rights under this Agreement.

 

  2.

Preferential Use of Storage, Marshaling Areas, and Facilities Other than the
Dock, Berth and Old Crane. Horizon Lines shall have a continuing preferential
right to

 

Page 2 of 15



--------------------------------------------------------------------------------

  use and occupy the storage, marshaling areas, parking areas, and all
improvements included in the Pier III Terminal other than the dock, berth and
Old Crane for its freight operations, including without limitation the
operations of loading, unloading, working, parking, and storage of cargo, vans,
chassis, trucks, and other equipment; provided that the City reserves from this
grant of preferential right the use of access ways shown on Exhibit A for the
transit of cargo from non-Horizon Lines vessels between Pier III and public
rights-of-way. “Preferential right” as used in this paragraph is defined to mean
that Horizon Lines’ use and occupancy of the Premises shall have first priority
over any use and occupancy of the Premises by others which interferes with
Horizon Lines’ operation, at no cost to Horizon Lines other than as elsewhere
set forth in this Agreement.

 

  3. Reservation of Secondary Rights. The City specifically reserves to itself
and for non-Horizon Lines vessels secondary rights to use and occupy the Pier
III Terminal, or portions thereof, subject to the priorities of use accorded to
Horizon Lines under this Agreement. The City agrees that it will issue tariffs
governing the rates, charges, and conditions for the secondary use of the Pier
III Terminal by others, and shall assess reasonable rates and charges to
secondary users of the facility.

 

  4. Berthing of Horizon Lines Barges. In addition to preferential berthing for
loading and unloading cargo as provided above, barges owned, chartered, or
operated by Horizon Lines shall be allowed to berth at Pier III while not
engaged in cargo operations, unless the City Harbormaster requests their removal
to allow the use of Pier III by other vessels. In such event, the City
Harbormaster will notify the tug captain as early as possible of the time the
barge must clear the pier.

 

III. OPERATION AND MAINTENANCE OF CRANES.

 

A. Operation, Maintenance and Removal of Old Crane.

 

  1. Horizon Lines shall provide competent and qualified operators for the Old
Crane who shall be available on a 24-hour basis during the time that it is
operational, to provide crane services to vessels utilizing the Pier III
Terminal. Horizon Lines shall be responsible for all costs of operating and
maintaining the Old Crane.

 

  2. Third parties requiring use of the Old Crane shall request such services
through Horizon Lines. Third parties shall be charged for the use of the Old
Crane at the rate of $1,000.00 per hour, with a minimum of one hour for
equipment warm-up plus a minimum of one hour for equipment usage. Horizon Lines
shall retain $850.00 per hour of this amount and shall remit the balance of
$150.00 per hour to the City.

 

  3. Within one year after the New Crane becomes operational, Horizon Lines
shall be responsible for all costs of decommissioning, removing and disposing of
the Old Crane. At time that demolition of the Old Crane is to commence, the City
shall transfer title to the Old Crane to Horizon Lines or to a third party
designated by Horizon Lines for this purpose, and Horizon Lines may retain any
proceeds from the salvage, scrapping or sale of the Old Crane.

 

Page 3 of 15



--------------------------------------------------------------------------------

B. Installation, Operation and Maintenance of New Crane.

 

  1. Commencing upon the later to occur of (i) determination by the City or its
representative that the new Pier III is substantially complete under the terms
of the contract for its construction (“Substantial Completion”), and (ii) Kodiak
Electric Association completion of the power line extension to Pier III and the
flywheels needed for the operation of the New Crane, and continuing thereafter
for the duration of this Agreement, the City grants Horizon Lines an easement to
install, operate and maintain the New Crane on the crane rails located on the
new Pier III. The City may not grant any other entities the right to use the
crane rails without Horizon Lines’ consent, but the City may grant to other
entities the right to cross the easement or to install equipment or fixtures or
other improvements in the easement that do not interfere with Horizon Lines’ use
of the easement. The City shall install on Pier III in time for the commencement
of operation of the New Crane a 12.47kva isolation transformer for the
protection of the New Crane. Upon the installation of the transformer, Horizon
Lines shall reimburse the City’s actual cost of acquiring and installing the
transformer, which is estimated to be approximately $60,000.

 

  2. Horizon Lines shall maintain sole authority for and control of the New
Crane. Horizon Lines shall provide competent and qualified operators for the New
Crane who shall be available on a 24-hour basis commencing upon the New Crane
becoming operational and continuing thereafter for the duration of this
Agreement, to provide crane services to all vessels utilizing the Pier III
Terminal, and may allow its use for other purposes at its discretion. Horizon
Lines shall be responsible for all costs of installing, operating and
maintaining the New Crane.

 

  3. Horizon Lines shall charge third parties an hourly rate for the use of the
New Crane based on comparable rates in the marketplace, with a minimum time
requirement not greater than two hours. Horizon Lines shall retain the entire
amount of such charges.

 

Page 4 of 15



--------------------------------------------------------------------------------

IV. PAYMENTS

 

A. Horizon Lines shall pay to the City wharfage fees at the rates shown in the
following table. Transhipped/transloaded cargo shall be subject to a
single-move, one-time wharfage charge at the same rate. The rate for a year is
effective commencing on March 1 of the year and for 12 months thereafter.

 

Year

  Rate per Ton     Year   Rate per Ton   2015     3.45      2020     4.72   
2016     3.45      2021     4.83    2017     3.80      2022     4.96    2018    
4.17      2023     5.08    2019   $ 4.60      2024     5.08   

 

B. All Horizon Lines vessels (as described in Section II.B.1.a) shall pay
dockage fees at the rates shown in the following table. The rate for a year is
effective commencing on March 1 of the year and for 12 months thereafter.

 

Year

  Rate per Foot     Year   Rate per Foot   2015     1.62      2020     2.50   
2016     1.70      2021     2.75    2017     1.87      2022     3.05    2018    
2.06      2023     3.64    2019   $ 2.27      2024     3.64   

 

C. Horizon Lines shall submit to the City within ten days of the end of each
month a statement detailing the vessel dockage and cargo tonnage handled during
the previous month.

 

D. Horizon Lines shall pay the City for use of the facilities depicted on
Exhibit “A,” including the Old Crane until its replacement, and in addition to
wharfage, dockage, and other fees or charges elsewhere specified in this
Agreement, the monthly payments due on the first day of each month as shown in
the table below. The monthly payment amount for a year is effective commencing
on March 1 of the year and for 12 months thereafter.

 

Year

  Monthly Payment     Year     Monthly Payment   2015     23,352.92        2020
       27,578.91    2016     23,352.92        2021        28,268.38    2017    
24,750.00        2022        28,975.09    2018     26,250.00        2023       
29,699.47    2019   $ 26,906.25        2024        29,699.47   

 

Page 5 of 15



--------------------------------------------------------------------------------

E. Amounts payable by Horizon Lines for facilities or services under this
Agreement supersede any charges for the same facilities or services under the
Tariff for the Port of Kodiak Cargo Terminal. Nothing in this Agreement reduces
or modifies the liability of Horizon Lines for fees or charges for other
facilities or services set out in the Tariff for the Port of Kodiak Cargo
Terminal.

 

F. All amounts due under this Agreement that are not paid within thirty days of
the date of invoice thereafter shall bear interest at the rate of 12% per annum
for as long as the delinquency continues.

 

V. TERM OF AGREEMENT

 

A. Initial Term. The term of his Agreement shall commence on March 1, 2015, and
shall continue in full force and effect until midnight February 28, 2025, unless
earlier terminated pursuant to this section.

 

B. Renewal Terms. This Agreement may be renewed for two consecutive additional
five-year periods (each a “Renewal Term”), by mutual agreement of the parties.
At least ninety (90) days’ prior to the expiration of the term then in effect,
Horizon Lines shall provide written notice to the City of its desire to renew or
not renew this Agreement for the next succeeding Renewal Term. The City will
then reply to Horizon Lines within fifteen (15) days whether it wishes to renew
this Agreement. If both parties agree to renew this Agreement, they shall then
enter good faith negotiations to address any modifications to this Agreement
requested by either party. The failure of the parties to agree upon a renewal of
this Agreement shall cause this Agreement to terminate at the end of the current
term.

 

C. The City may declare a default hereunder and terminate this Agreement, in
addition to exercising any other available remedy, upon the occurrence of any of
the following:

 

  1. The failure of Horizon Lines to pay any sum of money due under this
Agreement within ten (10) days after the due date.

 

  2. The failure of Horizon Lines to perform or observe any covenant or
condition of this Agreement, other than a default in the payment of money
described in Section V.C.1, which is not cured within thirty (30) days after
notice thereof from the City to Horizon Lines, unless the default is of a kind
that may be cured, but not within such thirty (30)-day period, in which case no
default shall be declared so long as Horizon Lines shall commence the curing of
the default within such thirty (30) day period and thereafter shall diligently
and continuously prosecute the curing of same.

 

  3. The commencement of a case under any chapter of the federal Bankruptcy Code
by or against Horizon Lines, or the filing of a voluntary or involuntary
petition proposing the adjudication of Horizon Lines as bankrupt or insolvent,
or the reorganization of Horizon Lines, or an arrangement by Horizon Lines with
its creditors, unless the petition is filed or case commenced by a party other
than Horizon Lines and is withdrawn or dismissed within ninety (90) days after
the date of its filing.

 

Page 6 of 15



--------------------------------------------------------------------------------

  4. The admission in writing by Horizon Lines of its inability to pay its debts
when due; the appointment of a receiver or trustee for the business or property
of Horizon Lines, unless such appointment shall be vacated within ten (10) days
after its entry; Horizon Lines making an assignment for the benefit of
creditors; or the voluntary or involuntary dissolution of Horizon Lines.

 

  5. If Horizon Lines is in default under either the Warehouse Lease Agreement
or the Terminal Operation Contract.

 

D. The City may terminate this Agreement on one hundred eighty (180) days’
notice to Horizon Lines if Horizon Lines makes (i) fewer than forty-five
(45) container vessel calls at the City in any period of twelve (12) consecutive
months, or (ii) no Horizon Lines vessel calls at Pier III for a period of ninety
(90) or more consecutive days.

 

VI. USE OF PREMISES

 

A. Horizon Lines shall not use the Premises or any facilities for any unlawful
purposes.

 

B. Horizon Lines shall use the Pier III Terminal area solely for freight
transportation purposes.

 

C. Horizon Lines is entitled to quiet enjoyment of the Premises provided that
Horizon Lines does not breach the terms of this Agreement.

 

VII. MAINTENANCE AND REPAIR OF PREMISES

 

A. The City shall maintain and repair, at its own expense, the utilities (water,
sewer or septic system, storm drainage, and electrical except items stated in
Paragraph VII.B), common roadbeds and pier structures (less mooring capstans).
In no event shall the City be obligated to repair or otherwise mitigate or
respond to damages resulting from Horizon Lines’ use of the pier and pavement
pursuant to this Agreement; except that the City shall be obligated to repair or
otherwise attempt to mitigate or respond to damages resulting from an act or
omission by the City or a third party. The City shall insure that other users of
Pier III, if any, keep it clean and orderly.

 

B. Horizon Lines shall, at its own expense, provide all routine preventive
maintenance, repairs, and replacements to the structures, including: marine
department building, maintenance facility building, container cranes, crane
medium voltage 12.47KVA electrical system and associated equipment, crane rails,
cable trench, heat trace system, overhead lights, electric pedestals, van back
stack area, and electric capstan mooring units.

 

C. Asphalt: Horizon Lines will maintain and repair all asphalt pavement in good
condition. Horizon Lines will provide all snow removal and de-icing of the Pier
III Terminal. Horizon Lines shall keep the Premises clean, orderly, and free of
rubbish. If Horizon Lines fails to adequately remove snow, ice, or debris, the
City may furnish the necessary equipment and manpower to provide this service in
which event Horizon Lines shall promptly pay the City’s billings for such
services.

 

D. Horizon Lines shall provide the City Harbormaster a semi-annual maintenance
and repair report on any single incident of damage or repair over ten thousand
dollars ($10,000).

 

Page 7 of 15



--------------------------------------------------------------------------------

E. Within thirty (30) days after each anniversary of the date of this Agreement,
Horizon Lines and the City agree to inspect the Premises and prepare a report
describing the condition of the Premises and specifying any items in need of
repair. The party responsible for those repairs shall start those repairs within
thirty (30) days after the report is prepared and shall promptly complete them.

 

F. If, at any time during the term of this Agreement, the Premises are damaged
or destroyed by fire or other casualty, due to any cause other than an act or
omission solely of Horizon Lines, the City may elect to either (i) at its
expense, repair, rebuild, replace and restore the Premises to a condition
comparable to that which existed immediately prior to the fire or other
casualty, or (ii) terminate this Agreement. In the event the City elects to
repair, rebuild, replace or restore the Premises, payments under this Agreement
shall be abated in proportion to the extent that the Premises are not usable by
Horizon Lines during the time the unusable areas remain unrepaired or
unrestored.

 

G. The City shall maintain a depth of approximately minus 38 feet MLLW in the
berthing area.

 

H. Horizon Lines shall make no alterations, additions, or improvements to the
Pier III Terminal without the prior written approval of the City. At the
expiration of this Agreement, or any renewal thereof, any such improvements
shall become the property of the City.

 

I. Horizon Lines acknowledges having inspected or having been given a full
opportunity to inspect the Premises and hereby accepts them in their present
condition, and shall at the termination of this Agreement surrender said
Premises in as good a condition and repair to the City, reasonable wear and tear
excepted.

 

J. Notwithstanding any other provision of this Agreement:

 

  1. Commencing upon the earlier to occur of (i) one (1) year after the date on
which the New Crane becomes operational, and (ii) the date when removal of the
Old Crane has been completed, neither party shall have any obligation to
maintain, repair or restore the old Pier III.

 

  2. On and after the date of Substantial Completion of the new Pier III,
Horizon Lines may continue to use the old Pier III at its own risk, subject to
load limits that the City may impose from time to time, and subject to J.3 of
this paragraph.

 

  3. At any time after the earlier to occur of (i) one (1) year after the date
on which the New Crane becomes operational, and (ii) the date when removal of
the Old Crane has been completed, the City may determine in its sole discretion
to:

 

  a. Discontinue permission to use the old Pier III, or

 

  b. Decommission, demolish and remove the old Pier III.

 

VIII. ADDITIONAL TERMS REGARDING THE NEW CRANE.

 

A.

Covenant against Liens. Horizon Lines may not permit any lien other than a lien
securing the general corporate obligations of Horizon Lines, including without
limitation a mechanic’s or materialman’s lien, to be filed or recorded against
the New Crane. The Operator shall indemnify and save the City harmless from all
liability for damages

 

Page 8 of 15



--------------------------------------------------------------------------------

  occasioned by any such lien, together with all costs and expenses (including
attorneys’ fees) incurred by the City in negotiating, settling, defending, or
otherwise protecting against such lien and shall, in the event of a judgment of
foreclosure of the lien, cause the lien to be discharged and removed prior to
any attempt at execution of such judgment. If any lien other than a lien
securing the general corporate obligations of Horizon Lines is filed or recorded
against the New Crane, Horizon Lines shall cause the lien to be removed;
provided that Horizon Lines may in good faith and at Horizon Lines’ own expense
contest the validity of any mechanic’s or materialman’s lien without subjecting
the New Crane to foreclosure, if Horizon Lines has furnished the bond required
in AS 34.35.072 (or any comparable statute hereafter enacted providing for a
bond freeing the New Crane from the effect of such a lien claim).

 

B. Option to Purchase.

 

  1. Upon occurrence of any of the following events, the City shall have the
option to purchase the New Crane as provided below: (i) the City terminates this
Contract upon a default by Horizon Lines as provided in Section V; or
(ii) Horizon Lines ceases to operate at Pier III under the terms of this
Agreement.

 

  2. The City shall exercise the option to purchase by giving Horizon Lines
written notice not less than ninety 90 days before the purchase date. The City
shall, at its own expense, retain an independent appraiser, who shall determine
the fair market value of the New Crane at its location on Pier III. The City
shall complete such appraisal and deliver a copy of the appraisal report to
Horizon Lines with its notice exercising the option to purchase.

 

  3. The appraiser’s determination of the fair market value of the New Crane
under (2) of this paragraph shall constitute a final binding determination of
the fair market value and the option purchase price for the New Crane, unless
Horizon Lines gives written notice to the City of its objection to the
appraiser’s determination within thirty (30) days after receiving the
appraiser’s report, and Horizon Lines shall then engage a second independent
appraiser at Horizon Lines’ expense to make a second appraisal of the fair
market value in accordance with (2) of this paragraph.

 

  4. If the second appraisal determines a fair market value that varies from
that determined by the first appraisal by no more than twenty percent (20%),
then the option purchase price shall be the average of the fair market values
determined by the appraisals. If the second appraisal determines a fair market
value that varies from the first appraisal by more than twenty percent (20%),
then, unless the City and Horizon Lines agree on an option purchase price
themselves, the option purchase price shall be determined by arbitration by a
single arbitrator under the rules of the American Arbitration Association.

 

  5. Upon the final determination of the option purchase price, the City shall
pay the purchase price for the New Crane to Horizon Lines in exchange for a bill
of sale or other appropriate document conveying title to the New Crane to the
City free of all liens.

 

Page 9 of 15



--------------------------------------------------------------------------------

C. Right of First Refusal. The City is hereby given a right of first refusal to
purchase the New Crane on the following terms and conditions:

 

  1. Horizon Lines may accept an offer to purchase the New Crane only if it is
made subject to the City’s right of first refusal herein. Upon acceptance of an
offer to purchase the New Crane from a third party (the “Purchase Offer”),
Horizon Lines will present a copy of the offer and acceptance to the City by
written notice at the address set forth in Section XIX. The City will then have
ninety (90) days to either agree to purchase the New Crane on the same terms and
conditions set forth in the Purchase Offer or decline to exercise its right of
first refusal. The City shall give written notice of its decision to exercise or
decline to exercise its right of first refusal to Horizon Lines at the address
set forth in Section XIX no later than ninety (90) days after being presented
with a copy of the Purchase Offer.

 

  2. If the City does not exercise its right of first refusal, Horizon Lines may
then sell the New Crane to the third party, or any assignee/nominee of said
third party, on the same terms and conditions set forth in the Purchase Offer.
If the New Crane sells to the third party, or any assignee/nominee of said third
party, on the same terms and conditions set forth in the Purchase Offer, then
any interest of the City in and to the New Crane shall cease and be of no
further force and effect.

 

  3. If the New Crane is not sold to the third party, or the third party’s
assignee/nominee, on the terms and conditions in the Purchase Offer, then the
City will continue to have the right of first refusal to purchase the New Crane
under the procedures outlined above in this paragraph.

 

IX. INDEMNITY

 

A. Horizon Lines shall indemnify and hold harmless the City and its elected and
appointed officials, employees, agents, and servants from any and all losses,
expenses, damages, demands, and claims by any person in connection with or
rising out of any injury (including death) to persons or in connection with
damage to property or the natural environment, sustained in whole or in part as
a result of Horizon Lines’ use and operation of the Old Crane or New Crane, its
occupancy and maintenance of the Premises, and/or exercise of its rights under
this Agreement or Horizon Lines’ breach of this Agreement. Horizon Lines shall
defend all suits and actions brought against the City and any of its elected or
appointed officials, employees, agents or servants from any such injury or
damage and shall pay all damages, costs, and expenses, including attorney’s fees
incurred in connection with the suits or actions. The only exception to this
indemnity provision shall be for claims resulting from the negligence, gross
negligence, or willful misconduct of the City or its employees, agents, or
servants, and for claims resulting from an act or omission of a third party,
with respect to which Horizon Lines’ obligations under this paragraph shall be
limited to that portion of any such claim not attributable to the City and not
attributable to a third party.

 

B. This indemnity provision specifically includes all environmental damage that
may result from Horizon Lines’ operations under this Agreement and any penalties
or fines which may be assessed in connection therewith.

 

Page 10 of 15



--------------------------------------------------------------------------------

C. Claims arising in whole or in part out of any incident or event occurring
during the term of this Agreement or any extension or renewal of it shall be
covered by the provisions of this section IX even though they may not have been
asserted or discovered until after the expiration of said term.

 

X. UTILITIES

 

A. During the term of this Agreement, except as provided in paragraph B of this
section, Horizon Lines shall pay the providers directly for all utility bills
and accounts for utility services used or consumed by Horizon Lines on or in
connection with the Premises, including all operating costs for the Old Crane.

 

B. The City shall provide water and septic tank pump-out service, or sewer
service if available, to the Premises at no charge to Horizon Lines.

 

C. Horizon Lines shall be responsible for obtaining its own janitorial services
for the facilities associated with the Pier III Terminal.

 

XI. INSURANCE

 

A. Horizon Lines shall procure and maintain at its sole expense, and shall keep
in full force and effect throughout the term of this Agreement, the following
policies of insurance:

 

  1. Commercial General Liability Insurance, $5,000,000 combined single limit
per occurrence for bodily injury and property damage claims arising from all
operations related to this Lease. The general aggregate limit shall be
$5,000,000.

 

  2. Commercial Automobile Liability Insurance, $5,000,000 combined single limit
per accident for bodily injury and property damage.

 

  3. Worker’s Compensation and Employers Liability. Worker’s Compensation shall
be statutory as required by the State of Alaska. Employers Liability shall be
endorsed to the following minimum limits and contain USL&H coverage endorsement,
if applicable: (i) bodily injury by accident—$1,000,000 each accident; and
(ii) bodily injury by disease—$1,000,000 each employee, $1,000,000 policy limit.

 

B. Other Insurance Provisions. The policies are to contain, or be endorsed to
contain, the following provisions:

 

  1. Commercial General Liability and Automobile Liability

 

  a. City, its officers, officials, employees and volunteers are to be covered
as additional insureds. The coverage shall contain no special limitation on the
scope of protection afforded to City, its officers, officials, employees and
volunteers.

 

  b. Horizon Lines’ insurance coverage shall be primary insurance as respects
City, its officers, officials, employees and volunteers. Any insurance or
self-insurance maintained by City, its officers, officials, employees and
volunteers shall be excess of Horizon Lines’ insurance and shall not contribute
to it.

 

Page 11 of 15



--------------------------------------------------------------------------------

  c. Horizon Lines’ insurer shall agree to waive all rights of subrogation
against City, its officers, officials, employees and volunteers for losses
arising from work performed by Horizon Lines for City.

 

  2. Worker’s Compensation and Employer’s Liability. Horizon Lines’ insurer
shall agree to waive all rights of subrogation against City, its officers,
officials, employees and volunteers for losses arising from work performed by
Horizon Lines for City.

 

  3. All Insurance. Each insurance policy required by this Agreement shall be
endorsed to state that coverage shall not be suspended, voided, canceled by
either party, reduced in coverage or in limits except after thirty (30) days’
prior written notice has been given by the Insurer to City by certified mail,
return receipt requested.

 

C. Acceptability of Insurers. Insurance is to be placed with insurers qualified
to do business in Alaska having a Best’s rating of no less than A-: VII.

 

D. Verification of Coverage. Horizon Lines shall furnish City with approved
certificates of insurance and with certified copies of all endorsements
effecting coverage required by this Section. The certificates and endorsements
for each insurance policy are to be signed by a person authorized by that
insurer to bind coverage on its behalf. The certificates are to be on forms
which meet industry standard. City reserves the right to require complete,
certified copies of all required insurance policies at any time.

 

XII. RIGHT OF INSPECTION

 

A. The City shall have the right to inspect the Premises without prior notice to
ensure compliance with the terms of this Agreement.

 

B. The City shall have the right to audit Horizon Lines’ records and to require
Horizon Lines to prepare summaries or reports from its records to determine
compliance with the payment terms of this Agreement.

 

XIII. TAXES

 

A. In addition to the fees and charges provided in this Agreement, Horizon Lines
shall pay when due all taxes and other charges which are levied at any time
during the term of this Agreement upon the leasehold interest and any
improvements on the Premises. If the City receives a notice of assessment from
any taxing jurisdiction claiming that the City or Horizon Lines is liable for
any tax or charge for which Horizon Lines has agreed to make payment under this
paragraph, the City shall notify Horizon Lines in writing no later than thirty
(30) days after receipt of the claim. If the City fails to provide Horizon Lines
such notice, Horizon Lines shall have no obligation to pay the tax or charge.

 

B.

If Horizon Lines has a reasonable basis to contest, protest, or appeal (the
“Appeal”) the imposition or amount of any tax or charge, Horizon Lines, at its
own expense, may prosecute the Appeal, in which case the City shall cooperate
fully with Horizon Lines including, but not limited to, providing documentation
and other information as required for Horizon Lines to settle or sustain the
Appeal. If Horizon Lines prosecutes the Appeal, and if, but only if, such
proceedings suspend enforcement and collection of the tax or charge, and no part
of the Premises or any interest therein is or will be in danger of being

 

Page 12 of 15



--------------------------------------------------------------------------------

  sold or forfeited, Horizon Lines shall have no obligation to pay the tax or
charge until the taxing jurisdiction’s decision that the City or Horizon Lines
is liable for the tax or charge becomes final. If any of the Premises is
subjected to a lien which is not discharged within thirty (30) days after
Horizon Lines receives notice of such lien, Horizon Lines shall deposit with the
City cash, a sufficient corporate surety bond or other security satisfactory to
the City in an amount adequate to provide for the discharge of the lien plus any
interest, costs, attorneys’ fees or other charges that could accrue as a result
of such contest.

 

XIV. ASSIGNMENT

The parties stipulate and agree that the services rendered under this Agreement
are of such a nature that the rights and duties of Horizon Lines hereunder shall
not be assignable without the prior written consent of the City, which consent
shall not be unreasonably withheld, except to an entity that is owned solely by
or that is an affiliate of Horizon Lines, after thirty (30) days’ prior notice
to the City. Horizon Lines shall include in such notice a statement of any legal
requirement for confidentiality regarding the notice or the related transaction,
with which the City shall comply. Should the City consent to an assignment
Horizon Lines shall nevertheless remain liable for the performance of all of its
obligations under this Agreement and the acceptance by the City directly from an
assignee of any payments or other performance due under this Agreement shall not
be construed as a waiver of Horizon Lines’ continuing liability. A change of
control of Horizon Lines other than from the parent entity of Horizon Lines to
an affiliate shall constitute an assignment for purposes of this provision.
Notwithstanding the foregoing, no consent by the City shall be required in
connection with the merger pursuant to that certain Agreement and Plan of Merger
dated as of November 11, 2014 by and among Horizon Lines, Inc., Matson
Navigation Company, Inc. and Hogan Acquisition Inc.

 

XV. COMPLIANCE WITH FEDERAL, STATE, AND LOCAL LAWS

At all times during the term of this Agreement, Horizon Lines shall conduct
operations in accordance with all applicable federal, state, and local laws and
ordinances.

 

XVI. SEVERABILITY

If any part, term or provision of this Agreement is declared null or
unenforceable by a court or other tribunal of competent jurisdiction, the
validity and enforceability of the rest of this Agreement shall not be affected.

 

XVII. WAIVERS

No waiver by Horizon Lines or the City of any covenant or condition of this
Agreement shall be construed as a waiver of any other covenant or condition, nor
shall the waiver of one breach be considered as a waiver of any other breach.

 

XVIII. SURRENDER

 

A. Horizon Lines agrees not to encumber the Premises at any time during the term
of this Agreement. Horizon Lines agrees that the Premises shall not be subject
to any liens, charges or encumbrances and agrees that at the expiration of the
term of this Agreement it will deliver to the City or its designee, the Premises
in good condition (ordinary wear and tear excepted) and without liens, charges,
or encumbrances.

 

Page 13 of 15



--------------------------------------------------------------------------------

B. Unless required for the performance by Horizon Lines of its obligations
hereunder, Horizon Lines shall have the right at any time during the Term to
remove from the Premises all its equipment, removable fixtures and other
personal property, and all property of third persons for which Horizon Lines is
responsible, and on or before the expiration or earlier termination of this
Agreement it shall remove all of the same from the Premises, repairing all
damage caused by any removal; provided, however, that, except with respect to
the New Crane, if Horizon Lines shall fail to remove all such property within
forty-five (45) days after the expiration or earlier termination of this
Agreement, the City may remove such property to a public warehouse for deposit
or may retain the same in its own possession and in either event may sell the
same at public auction; provided, further, that the City shall have given
Horizon Lines ten (10) days’’ notice of the City’s intent to sell such property
at public auction, the proceeds of which shall be applied: first to the expenses
of removal, including repair required thereby, and of storage and sale; second,
to any sums owed by Horizon Lines to the City, with any balance remaining to be
paid to Horizon Lines; if the expenses of such removal, repair, storage, and
sale shall exceed the proceeds of sale, Horizon Lines shall pay such excess to
the City upon demand. Without limiting any other term or provisions of this
Agreement, Horizon Lines shall indemnify and hold harmless the City, its
officers, agents, employees, and contractors from all claims of third persons
arising out of the City’s removal and disposition of property pursuant to this
Section, including claims for conversion, claims for loss of or damage to
property, claims for injury to persons (including death), and claims for any
other damages, consequential or otherwise, excluding only claims based on the
City’s sole negligence.

 

XIX. MODIFICATIONS AND NOTICES

 

A. No modification of this Agreement shall be effective unless agreed to by
Horizon Lines and the City in writing. No modification of one provision of this
Agreement shall be considered a waiver, breach or cancellation of any other
provision.

 

B. All notices required to be given under this Agreement shall be in writing,
and shall be effective on the date of receipt and shall be mailed to the parties
at the following addresses:

 

Horizon Lines of Alaska, LLC

1717 Tidewater Road

Anchorage, Alaska 99501

Attn:                     

City Manager

City of Kodiak

710 Mill Bay Road

Kodiak, Alaska 99615

Any notice or document delivered by facsimile transmission to a facsimile
machine at which the recipient routinely receives such transmissions shall be
effective upon the date of receipt of the complete and fully legible document
(so long as the original is also mailed in accordance with this paragraph)
unless the transmission occurred outside of the usual business hours of the
recipient, in which event the document shall be deemed to have been received on
the next business day.

 

Page 14 of 15



--------------------------------------------------------------------------------

XX. ANTI-DISCRIMINATION

During the performance of this Agreement, Horizon Lines agrees:

 

A. In connection with its performance under this Agreement including
construction, maintenance, and operation of or on the Premises, Horizon Lines
will not discriminate against any employee or applicant for employment because
of age, race, color, ancestry, religion, sex, or national origin.

 

B. Horizon Lines and its employees shall not discriminate, by segregation or
otherwise, against any person on the basis of race, color, ancestry, religion,
sex, or nationality by curtailing or refusing to furnish accommodations,
facilities, services, or use privileges offered to the public generally.

 

C. Horizon Lines shall include and require compliance with the above
nondiscrimination provisions in any subletting or subcontract made with respect
to construction or maintenance operations under this Agreement.

 

XXI. ALASKA LAW

The parties agree that this Agreement was entered into in the State of Alaska,
that Alaska law will govern its interpretation and application, and that venue
of any suit or other action arising out of this Agreement shall be in Alaska.

 

XXII. BINDING ON SUCCESSORS AND ASSIGNS

All provisions of this Agreement shall inure to the benefit of and be binding on
the parties, their successors, and permitted assigns.

 

XXIII. COMPLETE AGREEMENT

This Agreement, including Exhibit A hereto, and the Terminal Operation Contract
and Warehouse Lease Agreement, both dated March 1, 2015, between Horizon Lines
and the City, constitute the final agreement between the parties. They are the
complete and exclusive expression of the parties’ agreement on the matters
contained in this Agreement. All prior and contemporaneous oral and written
negotiations and agreements between the parties on the matters contained in this
Agreement are expressly merged into and superseded by the aforementioned
agreements.

IN WITNESS WHEREOF, the parties have signed this Agreement on the date or dates
indicated beneath the signature of their respective officers or agents.

 

City of Kodiak Horizon Lines of Alaska, LLC

/s/ Lon White                         2/28/15                     

/s/ Marion G. Davis                         1/20/15

Lon White                               Date

Acting City Manager

Marion G. Davis                               Date

President and Chief Executive Officer

ATTEST: ATTEST:

/s/ Debra L. Marlar             2/28/15

/s/ Richard Kniaziowski                 2/6/15

Debra L. Marlar                   Date

City Clerk

Richard Kniaziowski                       Date

Terminal Manager

 

Page 15 of 15